DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 10/19/2022. Claims 1-15 are pending in this Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Remark
In response to final rejection mailed 07/20/2022, no claim has been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
Applicant's arguments filed 09/19/2022 with respect to claims 1, 6, and 9 that Hollemans “is directed to vehicle accessories for enhancing smell…one of ordinary skill in the art at the time the invention was made would not search through patents directed to vehicle accessories for enhancing smells in order to create a mobile wireless communication device that: obtains a headspace associated with the unidentified perfume and an image of a visible object associated with the source of head space…” have been considered. The Examiner respectfully disagrees with the above applicant’s argument because Lewis (as a primary reference) equivalently teaches a mobile computing device to capture and analyze odor sample. And, Hollemans is only used for teaching of the feature of associating scent with a captured image. Said teaching of Hollemans is combined with the teachings of Lewis without structurally incorporating the Hollemans into Lewis invention. Thus, the combination of Lewis, Murthy, and Hollemans would be proper.
However, for sole purpose of advancing the prosecution of the case, the Examiner replaces Hollemans with the new reference, Wang et al., US 2009/0147104. Hollemans reference is no longer relied upon in the current rejections. As such, the applicant’s arguments against Hollemans are moot in view of the new ground(s) of rejection over Wang et al., US 2009/0147104. Wang discloses a camera (i.e. mobile device) capable of capturing both an image and smell/odor of an object. See below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, 9-12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 and further in view of Wang et al., US 2009/0147104 (Wang, hereafter).
Regarding claim 1,
Lewis discloses a mobile wireless communications device comprising: 
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3): 
a capture component that receives an input, the input comprising a headspace, obtained by the mobile wireless communications device, associated with an unidentified (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous by a system or machine that could transmit data using air-wave frequencies (i.e. wirelessly)); 
a detection component that analyzes the input, and generates a representation of the input (See Lewis: at least Fig. 2A-B and para 24, converting the detected sample of odor/gaseous to a digital representation); 
a search component that: performs a search for (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data); 
and wherein the result comprises an identification of the unidentified (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/gaseous).
Although, Lewis discloses receiving as an input an unidentified odor (the odor could be a perfume as it is common knowledge in the art), generating a digital representation of data, and wirelessly transmitting the representation data to another site for searching a database of odor fingerprints (comparing the digital data to the odor fingerprints in the database requires creating a search and searching the database as it is common knowledge in the art) and identifying the smell/gaseous, Lewis does not explicitly teach that the unidentified smell/gaseous could be an unidentified perfume and generating a search query based on the representation; transmitting the search query to a search engine; and an input component that receives a result from the search engine. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor (e.g. perfume) and return the result of the search (See Murthy at least para 140, 158, 162-163, and 183). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing an unidentified perfume and identify it to a user.
The combination of Lewis and Murthy further discloses a detection component that analyzes the headspace sample (See Lewis: at least Fig. 2A-B and paragraphs 24). However, it does not expressly teach an image of a visible object associated with the source of the headspace.
 On the other hand, Wang discloses a camera for detecting and record smell or odor while capturing an image. The camera captures the image of the source of the smell or odor and associates the image with the recorded smell or odor (See Wang: at least para 9-11, 22-27 and Fig. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of combination of Lewis and Murthy with Wang’s teaching in order to receives an input of a headspace associated with an unidentified perfume and an image of a visible object associated with the source of the headspace by the capture component. The motivation for doing so would have been to enable the device to capture an image and also record the odor while taking the image which would increase accuracy of identifying the source of a scent using image analysis of objects associated with the scent.
Regarding claim 2,
the combination of Lewis, Murthy, and Wang discloses a display component that displays the unidentified perfume (See Lewis: at least Fig. 3 and Murthy: at least para 190 and 195).  

Regarding claim 5,
the combination of Lewis, Murthy, and Wang discloses an inference component that trains a model to identify a source of at least the portion based on a history of identifying portions of headspaces (See Lewis: at least paragraphs 34 and 104 and Murthy: at least para 162-163, and 194).
Regarding claim 6,
Lewis discloses a method, comprising: 
employing a processor, located in a mobile device, to execute computer executable components stored in a memory to perform the following acts (See Lewis: at least Fig. 3): 
collecting by a sample delivery component, a headspace of an airborne sample (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32);  
analyzing, by a detection component, the airborne sample to identify a composition of the headspace (See Lewis: at least Fig. 2A-B and para 23-24); 
filtering potential candidate matches for the scent (See Lewis: at least paragraphs 19 and 22, using environmental conditions, location or time factors to filter and identify possible match for the sent); 
querying, by a search component and based on the composition of the airborne sample to determine a characteristic of a source of the airborne sample, a search query to identify a (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data); and 
wirelessly, wherein the result identifies one or more matches or features associated with the scent (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent).  
Although Lewis discloses receiving as an input an unidentified odor (the odor could be a perfume as it is common knowledge in the art), generating a digital representation of data, and wirelessly transmitting the representation data to another site for searching a database of odor fingerprints (comparing the digital data to the odor fingerprints in the database requires creating a search and searching the database as it is common knowledge in the art) and identifying the smell/gaseous, Lewis does not explicitly teach that the collected scent could be a perfume and wherein the search component generates a search query to identify a perfume; a search engine; receiving a result from the search engine; and identifies supplemental information about the perfume. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor (e.g. perfume) and return the result of the search which could information about a perfume (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing an unidentified perfume and identify it to a user.
The combination of Lewis and Murthy further discloses a detection component that analyzes the headspace sample (See Lewis: at least Fig. 2A-B and paragraphs 24) and using an image for pattern recognition and search (See Murthy: at least para 130). However, it does not expressly teach an image of a visible object associated with the source of the headspace.
 On the other hand, Wang discloses a camera for detecting and record smell or odor while capturing an image. The camera captures the image of the source of the smell or odor and associates the image with the recorded smell or odor (See Wang: at least para 9-11, 22-27 and Fig. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of combination of Lewis and Murthy with Wang’s teaching in order to receives an input of a headspace associated with an unidentified perfume and an image of a visible object associated with the source of the headspace by the capture component; and querying, by a search component and based on the composition of the airborne sample and the image of a visible object associated with the source of the headspace by the capture component to determine a characteristic of a source of the airborne sample. The motivation for doing so would have been to enable the device to capture an image and also record the odor while taking the image which would increase accuracy of identifying the source of a scent using image analysis of objects associated with the scent.
Regarding claim 7,
the combination of Lewis, Murthy, and Wang disclose employing extrinsic data that describes at least one of a location of the capturing, a date of the capturing, or a desired function that limits a potential source of the capturing (See Lewis: at least paragraph 22, location).  

Regarding claim 9,
Lewis discloses a mobile phone comprising:
a wireless transceiver (See Lewis: at least Fig. 1 and para 23 and 32);
a sample delivery component that gathers a headspace sample of an airborne scent (See Lewis: at least para 11, 23, and 26); and
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3):
a detection component that generates a representation of a detected composition of the headspace sample (See Lewis: at least Fig. 2A-B and paragraphs 24, converting the detected sample of gas/odor to a digital representation);
a filtering component that filters the representation in connection with identifying potential candidate matches for the scent (See Lewis: at least paragraphs 19 and 22); 
a search component that queries a database based on data describing a condition of the gathering and the filtered representation of the detected composition, a search query to identify a (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data); and 
an input component that renders a result, wherein the result identifies one or more candidate (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent).  
Although, Lewis discloses receiving as an input an unidentified odor (the odor could be a perfume as it is common knowledge in the art), generating a digital representation of data, and wirelessly transmitting the representation data to another site for searching a database of odor fingerprints (comparing the digital data to the odor fingerprints in the database requires creating a search and searching the database as it is common knowledge in the art) and identifying the smell/gaseous, Lewis does not explicitly teach that the collected scent could be a perfume; a search engine; querying based on an image; generating a search query to identify a perfume; receiving a result from the search engine. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor (e.g. perfume) and return the result of the search which could information about a perfume (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130). Murthy further discloses using an image for pattern recognition and search (See Murthy: at least para 130). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing an unidentified perfume and identify it to a user.
The combination of Lewis and Murthy further discloses a detection component that analyzes the headspace sample (See Lewis: at least Fig. 2A-B and paragraphs 24) and using an image for pattern recognition and search (See Murthy: at least para 130). However, it does not expressly teach an image of a visible object associated with the source of the headspace.
 On the other hand, Wang discloses a camera for detecting and record smell or odor while capturing an image. The camera captures the image of the source of the smell or odor and associates the image with the recorded smell or odor (See Wang: at least para 9-11, 22-27 and Fig. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of combination of Lewis and Murthy with Wang’s teaching in order to query a database based on data describing a condition of the gathering, an image of a visible object associated with the source of the headspace and the filtered representation of the detected composition. The motivation for doing so would have been to enable the device to capture an image and also record the odor while taking the image which would increase accuracy of identifying the source of a scent using image analysis of objects associated with the scent.
Regarding claim 10,
the combination of Lewis, Murthy, and Wang discloses wherein the search engine searches a specialized model, based on expert opinions, to generate the result (See Lewis: at least paragraphs 9, 13, 34 and 104-105 and Murthy: at least 85, 162-163).
Regarding claim 11,
the combination of Lewis, Murthy, and Wang discloses wherein a navigation component generates a marker identifying a location associated with the gathering the headspace sample and at least one of a date of the receiving the headspace sample, a time of the receiving the headspace sample, or a determined concentration of the source associated with at least a portion of the headspace sample (See Lewis: at least 22 and Murthy: at least para 86, 119, and 122-123). 
Regarding claims 12 and 15,
the scopes of the claims are substantially the same as claims 2 and 5, 
respectively, and are rejected on the same basis as set forth for the rejections of claims 2 and 5, respectively.

Claims 3, 8, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 in view of Murthy, US 2011/0172931 further in view of Wang et al., US 2009/0147104 and further in view of Tse, US 2014/0156412.
Regarding claim 3,
the combination of Lewis, Murthy, and Wang discloses generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach wherein the detection component can determine location of the device, and identify a store near the device where the perfume can be purchased. 
On the other hand, Tse discloses determining the location of a mobile device and identifying a store near the location of device to purchase items such perfume (See Tse: at least para 24 and 71). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of the combination of Lewis, Murthy, and Wang with Tse’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of the device by assisting a user to find a nearby store to buy his/her desired perfume.
Regarding claims 8 and 13,
the scopes of the claims are substantially the same as claim 3, and are rejected on the same basis as set forth for the rejections of claim 3.

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 in view of Murthy, US 2011/0172931 further in view of Wang et al., US 2009/0147104 and further in view of Gruenstein et al., US 2011/0184740 (Gruenstein, hereafter).
Regarding claim 4,
the combination of Lewis, Murthy, and Wang discloses generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach an input component that receives a voice command, and wherein the search component further generates the search query based in part on the voice command. 
On the other hand, Gruenstein discloses generating a query based on inputted voice command (See Gruenstein: at least Fig. 4-5c). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of the combination of Lewis, Murthy, and Wang with Gruenstein’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of the device by enabling a user to initiate a query with a voice command which results in minimizing the use keypads and hands.
Regarding claim 14,
the scope of the claim is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11/03/2022